Citation Nr: 1224643	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-35 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the Veteran filed a timely substantive appeal as to the August 2005 denial of service connection for peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and skin discoloration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to October 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 letter, wherein the RO found that the Veteran did not file a timely substantive appeal as to an August 2005 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO) denying service connection for peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and skin discoloration.  

In March 2012, a Travel Board hearing as to the issue of timeliness of the appeal was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In conjunction with his March 2012 hearing, the Veteran submitted additional evidence in the form of a statement from a Disabled American Veterans service officer.  The Veteran waived initial RO consideration of this evidence at his hearing.  See 38 C.F.R. § 20.1304 (2011).   

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  By rating decision dated in August 2005, the RO denied service connection for peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and skin discoloration.  The Veteran was notified of the RO's action by letter dated August 31, 2005.  

2.  The Veteran filed a timely notice of disagreement with the denial of service connection for peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and skin discoloration in August 2006.  

3.  A statement of the case was issued by the RO on December 6, 2006 on the issues of service connection for peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and skin discoloration, with the cover letter providing instructions regarding the need to perfect the appeal and the time limit for doing such. 

4.  The RO did not receive the Veteran's substantive appeal until February 16, 2007, more than 60 days following the issuance of the statement of the case, and more than one year following the August 31, 2005 notification letter. 


CONCLUSION OF LAW

The February 16, 2007 VA Form 9 from the Veteran did not constitute a timely substantive appeal as to the denial of service connection for peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and skin discoloration.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.300, 20.302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In this case, the appeal arises from a determination by the RO that the Veteran's substantive appeal was not timely filed.  Appropriate VCAA notice for the underlying claim for service connection was provided April 2005.  The notice required under statutory section 5103(a) and regulatory § 3.159(b) must be provided upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (2005).  Such was provided in this case prior to the issuance of the underlying rating decision and the duty to notify under the VCAA has been satisfied.  

Appropriate due process was provided for his appeal concerning the timeliness of the substantive appeal in the form of the statement of the case and his opportunity to present testimony before the Board.  Moreover, there is no disagreement that the substantive appeal was not stamped as received by the RO prior to February 16, 2008.  Finally, the information and evidence provided during the course of the hearing reflects the Veteran's actual knowledge of what is necessary to show timely receipt of a substantive appeal.  Accordingly, no further action under the VCAA is necessary.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003). 


Analysis 

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  If several issues were addressed previously, the substantive appeal should indicate which issues are being appealed.  The substantive appeal should also set out specific arguments relating to errors of fact or law.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error.  See 38 C.F.R. § 20.202.  

Except in the case of simultaneously contested claims, a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction (AOJ) 
mails the statement of the case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of the determination being appealed.  38 C.F.R. § 20.302.  

The notice of disagreement and substantive appeal must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement or substantive appeal must be filed with the VA office which has assumed jurisdiction over the applicable records.  38 CFR § 20.300 (2011).

The question in this case is whether the Veteran submitted a timely substantive appeal following the issuance of the statement of the case on December 6, 2006.  It is not disputed that the Veteran timely submitted a notice of disagreement to the underlying rating decision.  In this case, an August 2005 rating decision denied service connection for peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and skin discoloration.  The Veteran was sent notice of this decision on August 31, 2005.  The Veteran disagreed with the decision in August 2006, and a statement of the case was mailed to the Veteran on December 6, 2006.  Thus, the Veteran had until February 5, 2007 to submit a substantive appeal (60 days from the date that the RO mailed the statement of the case to the Veteran).  Although the Veteran's VA Form 9 was dated January 25, 2007, the RO did not receive it until February 16, 2007.    

The Veteran contends that he filed his substantive appeal on a timely basis, but the mailing of his VA Form 9 was delayed by others, and consequently, the RO did not receive his substantive appeal on time.  The Veteran testified at his March 2012 Travel Board hearing that on January 25, 2007, he personally submitted his VA Form 9 to the Disabled American Veterans (DAV) office in Corpus Christi, Texas.  He submitted a January 2012 statement from a DAV service officer confirming that the Veteran actually submitted his VA Form 9 to their Corpus Christi office on January 25, 2007.  The Veteran further reported that someone from DAV took his VA Form 9 to the Corpus Christi VA medical center to be mailed to the RO in Houston, but his VA Form 9 was not mailed in time by the VA medical center personnel.  The Veteran testified that he told the DAV representative that he did not mind sending it private mail or overnight mail, but the representative advised him there was no problem.

While the record establishes that the Veteran submitted his VA Form 9 to a DAV representative within the requisite time frame, receipt by his DAV representative does not reflect receipt by VA.  There is no evidence establishing when the document was provided to the Corpus VA clinic, and it was noted during the hearing that the procedure employed by DAV at the time did not include getting the documents date stamped by the clinic.  Indeed, the testimony suggests that the document might have been placed in the mail at the VA clinic to be sent to the DAV office located at the Houston RO, and then DAV personnel there took it into the RO.  Specifically, the representative stated that "The DAV in Houston are at our Regional Office, when they got it they sent it right in to the VA, but again it was late."  

Ultimately, the evidence establishes that the VA Form 9 was received by DAV on January 25, 2007 and by the RO on February 16, 2007.  There is no competent evidence establishing receipt by RO personnel at any time prior to that date.  While the Veteran contends that it likely sat at the VA clinic to be mailed, pursuant to 38 C.F.R. § 20.300, a substantive appeal must be filed with the VA office from which the claimant received notice of the determination.  In this case, the substantive appeal needed to be filed with the Houston RO.  Giving the document to a VA clinic to be mailed to the RO, without having it date stamped as received or provided to a VA claims representative located at that facility, does not establish receipt by the VA office from which the claimant received notice of the determination.  Moreover, as noted above, it is not clear whether the document 
was being mailed from the clinic to the RO or to the DAV office located at the RO.  

In short, the evidence establishes the Veteran's VA Form 9 was received at the RO on February 16, 2007, which is not within 60 days of the mailing of the statement of the case, nor within one year of the August 2005 rating decision.  Other than the letter and testimony establishing that the Veteran hand carried his VA Form 9 into the DAV office on January 25, 2007 and the February 16, 2007 RO date stamp, there is nothing to establish where the document was physically located.  

While the Board sympathizes with the Veteran, receipt of his substantive appeal by the DAV does not equate to filing the form with VA, and the substantive appeal was not received by the Houston RO, the VA office from which the claimant received notice of the determination being appealed, until after the expiration of the requisite time period to file it.  In light of the above, the Board finds that the Veteran's substantive appeal was received more than 60 days following the issuance of the statement of the case and more than one year following the August 31, 2005 notification letter.  Furthermore, the record fails to demonstrate that any communication that could constitute a substantive appeal was received by the RO within the requisite time period, or that a request for extension to file the substantive appeal was filed prior to the expiration of the appeal period.  Accordingly, the Board finds the Veteran's substantive appeal was not filed in a timely manner, and the appeal is denied.  38 C.F.R. § 20.300, 20.302(b); see also Roy v. Brown, 5 Vet. App. 554, 556 (1993).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Inasmuch as a timely substantive appeal was not received as to the August 2005 rating decision denying entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and skin discoloration, the benefits sought on appeal are denied.


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


